Case 1:18-cv-20001-RNS Document 86 Entered on FLSD Docket 06/01/2020 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

   Bird Road Shoppes, LLC and          )
   Emergency Response and Repair,      )
   LLC, Plaintiffs,                    )
                                       )
                                         Civil Action No. 18-20001-Civ-
   v.                                  )
                                         Scola
                                       )
   Scottsdale Insurance Company,       )
   Defendant.                          )
          Order Adopting Magistrate’s Report and Recommendation
         This matter was referred to United States Magistrate Judge Edwin G.
  Torres for a report and recommendation on the Defendant’s respective motions
  for an extension of time to move for attorneys’ fees and costs and the Defendant’s
  motion for fees and costs. (Order, ECF No. 82). On May 12, 2020, Judge Torres
  issued a report, recommending that the Court deny the motion for costs on the
  basis that it is untimely and the motion for fees on the basis that it is untimely
  and fails to show the hours expended or that the rates charged were reasonable.
  (R. & R., ECF No. 85.) No objections have been filed and the time to object has
  passed. As a result, the Court reviews Judge Torres’s report for clear error. See
  Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Having considered
  Judge Torres’s report, the record, and the relevant legal authorities, the Court
  finds the report and recommendation cogent and compelling.
         Accordingly, the Court affirms and adopts Judge Torres’s report and
  recommendation (ECF No. 85), and denies the motions (ECF Nos. 79-81).
         Done and ordered at Miami, Florida, on May 29, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
